 

    
 
Exhibit 10.4
 
 
RETIREMENT AGREEMENT
 
THIS AGREEMENT (the "Agreement") is made as of this 2nd day of December, 2010 by
and between Peter J. Anderson, a natural person residing at 771 Blanch Avenue,
Norwood, New Jersey 07648 and his heirs, assigns, executors, agents and
representatives (collectively, the “Executive”) on the one side, and Prestige
Brands Holdings, Inc. (together with its subsidiaries and affiliates hereinafter
collectively referred to as “Prestige”) on the other.
 
W I T N E S S E T H:
 
WHEREAS, Executive has been serving as the Chief Financial Officer of Prestige;
 
WHEREAS, Executive has decided to retire and receive benefits under various
compensation programs of Prestige;
 
WHEREAS, the Executive has indicated his desire to retire and to leave all
positions with Prestige, effective the date of this Agreement (the “Employment
Termination Date”);
WHEREAS, Prestige wishes to secure Executive's continuing services for a period
of three (3) months after the Employment Termination Date; and
 
WHEREAS, it is the desire of Prestige and the Executive to set forth herein
their mutual agreement with respect to all matters relating to (i) the
Executive's retirement and resignation as an officer of Prestige, (ii) the terms
under which Executive will act as a consultant to Prestige following the
Employment Termination Date; and (iii) the Executive's release of claims against
Prestige, all upon the terms set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and promises
contained herein, the parties hereby agree as follows:
 
1.    Termination of Employment Agreement. Prestige and the Executive hereby
confirm, effective as of the Employment Termination Date, the termination of
Executive's employment as Chief Financial Officer of Prestige and from all other
positions with Prestige. The Executive also hereby resigns from his position as
a director of each subsidiary of Prestige Brands Holdings, Inc. (“PBH”) for
which he was a member of the Board of Directors. From and after the Employment
Termination Date, the respective rights and obligations of the parties shall be
governed by the terms of this Agreement.
 
2.    Consulting; Cooperation. For the three month period commencing on the
Employment Termination Date and ending on March 2, 2011 (or such earlier date if
Prestige terminates the consulting relationship as set forth below; the
“Consulting Term”), Prestige and Executive agree that he will serve as a
consultant to Prestige on special projects as requested by Prestige in all
matters related to his prior employment as an officer with Prestige. Executive
shall make himself available to Prestige during normal business as reasonably
requested by Prestige. If Executive fails or refuses to provide the consulting
services set forth in this Section 2, Prestige may terminate the consulting
arrangement by providing written notice to Executive; provided, however, that
notwithstanding the foregoing,

 

--------------------------------------------------------------------------------

 

Prestige shall not be entitled to terminate the consulting arrangement: (a) if
such failure is due to the death or disability of the Executive; or (b) in any
situation other than death or disability, unless Prestige shall first have given
Executive five (5) business days prior written notice (which notice shall
describe the failure or refusal of Executive) and Executive shall not cure such
failure or refusal during said five (5) business day period.
 
3.    Payments and Benefits. Provided that the Executive has not revoked this
Agreement, as set forth in Section 9, Prestige shall make the payments and
provide the benefits set forth in this Section 3.
 
(a)         Subject to early termination or acceleration pursuant to Section 10,
Prestige will pay Executive the (i) sum of Six Hundred Thirty Six Thousand Seven
Hundred sixty Dollars ($636,760) (the “Severance Payment”), which shall be
payable in equal installments of Twenty Six Thousand Five Hundred Thirty One and
67/100 Dollars ($26,531.67) on a semi-monthly basis for twelve (12) months, less
applicable deductions required by law and in accordance with Prestige's regular
payroll policies and procedures; and (ii) Fifty Thousand Dollars ($50,000) (the
“Consulting Payment”), which shall be payable in equal installments of Sixteen
Thousand Six Hundred Sixty Six and 67/100 Dollars ($16,666.67) on a monthly
basis for three (3) consecutive months, in accordance with Prestige's policies
and procedures for the payments of accounts payable. In the event of the death
or disability of Executive, the Severance Payment will be made to Executive's
estate, heirs or conservator; however, no then-remaining unearned Consulting
Payment shall be paid after the Executive's death or disability. Prestige will
have the right to deduct from compensation payable to Executive under this
Agreement, social security taxes, and all federal, state, and municipal taxes
and charges as may now be in effect and that may be enacted or required after
the effective date of this Agreement as charges on the compensation of
Executive. Prestige will be responsible for the payment of any employer matching
amounts of such taxes.
 
(b)         As of the Employment Termination Date, Executive will have vested
options to purchase (i) Thirty Nine Thousand Six Hundred (39,600) shares of the
common stock of PBH at an exercise price of $12.86 per share; and (ii) Twenty
Nine Thousand Eighty Two (29,082) shares of the common stock of PBH at an
exercise price of $10.91 per share. In addition, on the Employment Termination
Date, the following equity awards previously made to the Executive under the
2005 Long-Term Equity Incentive Plan (the “Plan”) shall vest on an accelerated
basis: (i) options to purchase (x) Fourteen Thousand Five Hundred Forty (14,540)
shares of common stock of PBH at an exercise price of $10.91 per share; and (y)
options to purchase Twenty Eight Thousand Five Hundred Sixty Five (28,565)
shares of common stock of PBH at an exercise price of $9.03 per share; (ii)
Sixteen Thousand Nine Hundred Eighty (16,980) shares of restricted common stock
of PBH; and (iii) Twenty Two Thousand Four Hundred Ninety Seven (22,497)
restricted stock units relating to shares of common stock of PBH; provided,
however, that the stock options referenced in this Section 3(b) shall remain
exercisable by the Executive only through the one year anniversary of the
Employment Termination Date, after which such stock options shall lapse and
thereafter be unconditionally forfeited and not exercisable by the Executive.
Executive hereby unconditionally relinquishes any rights to acquire or receive
any shares

 

--------------------------------------------------------------------------------

 

of common stock of PBH pursuant to any other equity awards made to the Executive
(whether or not pursuant to the Plan) or any other tranches of the equity awards
that are not expressly referenced above in this Section 3(b), all of which are
hereby unconditionally forfeited by the Executive. The terms and provisions of
this Agreement shall supersede and control over any of the terms and provisions
of any agreement between Executive and Prestige with respect to any rights to
receive, or options to purchase, the common stock of PBH.
 
 
(c)         Until the earlier of: (i) the one year anniversary of the Employment
Termination date or (ii) Executive's obtaining other employment at which he
receives health insurance benefits irrespective of their scope and coverage,
Prestige, subject to Executive's payment of contributions applicable to plan
participants, shall continue to provide all group health, dental, vision and
life insurance benefits for Executive and his dependents at the same level as
for other Prestige senior level executives; provided, that this coverage will
not count towards the depletion of any continued health care coverage rights
that Executive and Executive's dependents may have pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and such rights
to continued health care coverage under COBRA shall remain available to
Executive and Executive's dependents after the one year anniversary of the
Employment Termination Date. After the one year anniversary of the Employment
Termination Date, Prestige will have no obligation to provide further life
insurance benefits to the Executive. Executive shall not be entitled to any
other benefits as a consultant to Prestige.
 
(d)         Prestige shall reimburse Executive for his reasonable out-of-pocket
expenses in connection with his activities and the services that he is requested
to perform under Section 2; provided, that the request for reimbursement of such
expenses is accompanied by documentation satisfactory to Prestige and, provided,
further, that any expense in excess of $500.00 must be approved in advance in
writing by Prestige.
 
(e)         Prestige shall deduct from the amounts payable to the Executive
pursuant to this Agreement the amount of all required federal, state and local
withholding taxes in accordance with the Executive's Form W-4 on file with
Prestige, and all applicable federal employment taxes.
 
4.    Application of Code Section 409A. Prestige shall report all payments and
other benefits paid or provided pursuant to Section 2 and Section 3 of this
Agreement to the extent required by, and in accordance with, Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
In the event that Prestige or the Executive reasonably and in good faith
determines that any payment to be made or benefit to be provided to the
Executive hereunder would result in the application of Section 409A, Prestige
shall, in consultation with the Executive, modify the Agreement to the extent
possible and in the least restrictive manner reasonably available in order to
exclude such compensation from the definition of “deferred compensation” within
the meaning of such Section 409A or in order to comply with the provisions of
Section 409A and/or any rules, regulations or other regulatory guidance issued
under such statutory provision and without any diminution in the value of the
payments to the Executive. Notwithstanding the foregoing, under no circumstance
shall Prestige be responsible for any taxes, penalties, interest or other losses
or expenses incurred by the Executive due to any failure to comply with Section
409A, or for any interest on account of any delay in payment deemed necessary to
comply with Section 409A.
    

 

--------------------------------------------------------------------------------

 

5.    Acknowledgment. Executive agrees that none of Prestige or any of its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliated entities, divisions and assigns, together with each and every of
their present, past and future officers, directors, shareholders, general
partners, limited partners, employees and agents and the heirs and executors of
same (herein collectively referred to as the “Company Group”) has breached any
oral or written contract that may have existed between Executive and Prestige or
any member of the Company Group with respect to his employment or termination of
employment nor has any of Prestige or any member of the Company Group, violated
any law, statute, rule regulation or ordinance of any governmental authority
relating to Executive's employment. Executive acknowledges that the payments and
other consideration paid hereunder can not and shall not be construed as any
admission of liability or wrongdoing on the part of either Prestige or any
member of the Company Group. Executive further acknowledges and agrees that the
payments and other benefits being received by him pursuant to this Agreement
satisfy any claim that he might have had under any Prestige policy, practice or
plan. Executive understands that the release provided for in this Agreement
extends to all of the aforementioned claims and potential claims which arose on
or before the date of the execution of this Agreement and that may arise on or
before the Employment Termination Date, whether now known or unknown, suspected
or unsuspected, and his participation as a member of any class asserting any
such claims, and that this acknowledgment and release constitute essential terms
of this Agreement. Executive understands and acknowledges the significance and
consequence of this Agreement and of each specific release and waiver, and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations, and causes of
action, if any, as well as those relating to any other claims, demands,
obligations or causes of action herein above-specified.
 
6.    Reinstatement. Executive hereby waives any right or claim he may have to
employment, re-instatement, re-assignment or re-employment with Prestige or the
Company Group other than the consulting arrangement described and set forth in
Section 2 of this Agreement. Executive acknowledges and agrees that he has no
right to be retained beyond the Consulting Term and Prestige is retaining him
for a discreet and limited engagement. Executive's acknowledgment and agreement
as to these matters are material inducements for Prestige's making certain other
of its agreements including, without limitation, the payments in Section 3.
    
7.    Publicity; No Disparaging Statements.
 
7.1.    Executive agrees that he shall not make or authorize any disparaging
communications with respect to Prestige, any member of the Company Group or any
of their respective officers, directors or employees, past or present. To the
extent that the foregoing prohibition might be applicable, it is not intended to
prevent Executive from giving testimony pursuant to compulsory process of law.
In determining what constitutes “compulsory process of law,” Executive may rely
on advice of counsel of his choice at his expense.
 
7.2.    At any time following the Employment Termination Date, Prestige shall
not make any disparaging statements, announcements or disclosures, except as may
be required by law (including, without limitation, applicable securities laws
and the rules and regulations of the New York Stock Exchange), of any
information detrimental to Executive. The determination whether any disclosure
is required by law shall be made by Prestige in its sole discretion.

 

--------------------------------------------------------------------------------

 

 
 
8.    Business Protection Provisions.
 
8.1    Preamble. As a material inducement to Prestige to enter into this
Agreement, and the Executive's recognition of the valuable experience, knowledge
and proprietary information Executive gained from his employment with Prestige,
Executive warrants and agrees he will abide by and adhere to the following
business protection provisions in this Section 8 and all subsections thereof.
 
8.2    Definitions. For purposes of this Section 8 and all subsections thereof,
the following terms shall have the following meanings:
 
(a)        "Competitive Position" shall mean any employment, consulting,
advisory, directorship, agency, promotional, independent contractor or any other
arrangement or relationship between Executive and any person or Entity engaged,
wholly or in material part, or that is an investor or prospective investor in an
Entity that is engaged wholly or in material part, in the consumer products
business that is the same or similar to that in which Prestige is engaged, at
the Employment Termination Date. For purposes of this Agreement, a "consumer
products business that is the same or similar" means any business (1) which
competes with (a) OTC wart or skin tag treatment products (including, without
limitation, salicylic acid or cryogen-based products), (b) dental devices for
treatment or management of bruxism, (c) OTC cough/cold/allergy treatment
products (including, without limitation, single or multi-symptom products in
liquid, lozenge and strip forms), (d) inter-proximal devices, (e) powdered and
liquid cleansers, (f) pediatric OTC medicinal and non-medicinal products, (g)
OTC eye care products, (h) denture cleansers or adhesives, or (i) any other
business which represents 5% or more of the consolidated revenues or EBITDA of
Prestige for the trailing 12 months ending on the last day of the last completed
calendar month immediately preceding the Employment Termination Date, or (2) in
which Prestige has conducted discussions or has requested and received
information relating to a possible or proposed acquisition of such business (x)
within one year prior to the Employment Termination Date and (y) during the one
year period ending on the one year anniversary of the Employment Termination
date.
 
(b)        "Confidential Information" shall mean the proprietary or confidential
data, information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to Prestige, other than "Trade Secrets"
(as defined below), which is of tangible or intangible value to Prestige and the
details of which are not generally known to the competitors of Prestige.
Confidential Information shall also include: any items that Prestige has marked
"CONFIDENTIAL" or some similar designation or are otherwise identified as being
confidential, at the time disclosed to the Executive.
 
(c)        "Entity" or "Entities" shall mean any business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.
 
 

 

--------------------------------------------------------------------------------

 

(d)        "Restricted Period" shall mean the twelve (12) month period following
the Employment Termination Date; provided, however, that the Restricted Period
shall be extended for a period of time equal to any period(s) of time within the
twelve (12) month period following the Employment Termination Date that
Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates this Section
8 or any subsections thereof, the purpose of this provision being to secure for
the benefit of Prestige the entire Restricted Period being bargained for by
Prestige for the restrictions upon Executive's activities.
 
(e)        "Territory" shall mean the United States of America.
 
(f)        "Trade Secrets" shall mean information or data concerning Prestige,
including, but not limited to, technical or non-technical data, recipes,
formulas, patterns, compilations, programs (e.g., advertising or promotional
schedules), devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential suppliers that:
(1) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy; and
(3) any other information which is defined as a "trade secret" under applicable
law.
 
(g)        "Work Product" shall mean all tangible work product, property, data,
documentation, "know-how," concepts or plans, inventions, improvements,
techniques and processes relating to Prestige that were conceived, discovered,
created, written, revised or developed by Executive during the term of his
employment with Prestige.
 
8.3         Nondisclosure; Ownership of Proprietary Property.
 
(a)         In recognition of the need of Prestige to protect its legitimate
business interests, Confidential Information and Trade Secrets, Executive hereby
covenants and agrees that Executive shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by Prestige
and shall never, for any reason, in any fashion, either directly or indirectly,
use, sell, lend, lease, distribute, license, give, transfer, assign, show,
disclose, disseminate, reproduce, copy, misappropriate or otherwise communicate
any such item or information to any third party or Entity for any purpose other
than in accordance with this Agreement or as required by applicable law, court
order or other legal process.
 
(b)         Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and he shall
immediately notify Prestige of any unauthorized disclosure or use of any Trade
Secrets or Confidential Information of which Executive becomes aware. Executive
shall assist Prestige, to the extent reasonably necessary and at the sole
expense of Prestige, in the protection of or procurement of any intellectual
property protection or other rights in any of the Trade Secrets or Confidential
Information.
 
 

 

--------------------------------------------------------------------------------

 

(c)         All Work Product shall be owned exclusively by Prestige. To the
greatest extent possible, any Work Product shall be deemed to be "work made for
hire" (as defined in the Copyright Act, 17 U.S.C. §§ 101 et seq., as amended),
and Executive hereby unconditionally and irrevocably transfers and assigns to
Prestige all right, title and interest Executive currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights. Executive agrees to execute and deliver
to Prestige any transfers, assignments, documents or other instruments which
Prestige may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in Prestige.
 
(d)         Executive also recognizes that all writings, illustrations, drawings
and other similar materials which embody or otherwise contain Trade Secrets,
Confidential Information or Work Product that Prestige may have produced during
his employment or which may have been given to Executive in connection with his
employment are the property of Prestige, and it is Executive's obligation to
immediately return any such materials to Prestige.
 
8.4        Non-Interference With Executives; Non-solicitation of Employees.
Executive recognizes and acknowledges that, as a result of his employment by
Prestige, he has become familiar with and has acquired knowledge of Confidential
Information and certain other information regarding the other executives and
employees of Prestige. Therefore, Executive agrees that, during the twelve (12)
month period (the “Non-solicitation Period”) following the Employment
Termination Date, Executive shall not encourage, solicit or otherwise attempt to
persuade any person in the employment of Prestige to end his/her employment with
Prestige or to violate any confidentiality, non-competition or employment
agreement that such person may have with Prestige or any policy of Prestige.
Furthermore, neither Executive nor any person or Entity acting in concert with
Executive shall, during the Non-solicitation Period, employ any person who has
been an employee of Prestige unless that person has ceased to be an employee of
Prestige for at least six (6) months. The fact that any employee of Prestige
shall respond to a general solicitation (including, without limitation, the
efforts of a recruiter) of employment by, or otherwise voluntarily contact, the
Executive or any other person or Entity acting in concert with the Executive
shall have no impact whatsoever on the Executive's obligations contained in this
Section 8.4. Executive also shall not communicate in any manner whatsoever,
whether directly or indirectly, with any executive employee of Prestige on the
topic of the individual's employment with Prestige, his or her plans for
employment in the future, or his or her employment with any other entity, other
than to say Executive is unable to engage in any such discussions. Executive may
request that the restrictions set forth in this Section 8.4 be waived as to any
employee whose employment has been involuntarily terminated by Prestige;
provided, however, that the decision whether to waive such restriction shall be
in Prestige's sole discretion and shall not be binding upon Prestige unless such
waiver is evidenced by a written agreement that has been executed and delivered
by, and is legally binding on, Prestige and the Executive, which, if agreed to
by Prestige, may also include terms and conditions that Prestige in its sole
discretion are reasonably necessary under the circumstances. Also, in the event
that it is determined that any person or Entity with which Executive has an
arrangement has, without any knowledge of or participation
 

 

--------------------------------------------------------------------------------

 

by the Executive, engaged in any activity that would violate this Section 8.4
had Executive known of or participated in the activity, Executive shall be
deemed not to have violated this section 8.4 if Executive, within thirty (30)
days after becoming aware of such activity (including should Executive receive
notice thereof from Prestige), severs completely his arrangement with such
person or Entity.
 
8.5    Non-competition. Executive covenants and agrees to not obtain or work in
a Competitive Position within the Territory during the applicable Restricted
Period. In the event that the Executive is uncertain as to whether any
arrangement or proposed arrangement with any person or Entity would constitute a
prohibited Competitive Position, the Executive shall notify Prestige in writing
of such arrangement or proposed arrangement, and Prestige shall, within thirty
(30) days following its receipt of such notice, advise the Executive in writing
as to whether such arrangement or proposed arrangement would constitute a
prohibited Competitive Position. Prestige's approval of any arrangement or
proposed arrangement pursuant to the preceding sentence will be evidenced
exclusively by a written agreement that has been executed and delivered by, and
is legally binding on, Prestige and the Executive, which may include terms and
conditions that Prestige deems reasonably necessary to preserve its goodwill and
the confidentiality of the Confidential Information and Trade Secrets in
accordance with this Agreement, and other terms and conditions that Prestige
determines in its sole discretion are reasonably necessary under the
circumstances. Also, in the event that it is determined that any person or
Entity with which Executive has an arrangement has, without any knowledge of or
participation by the Executive, engaged in any activity that would violate this
Section 8.5 had Executive known of or participated in the activity, Executive
shall be deemed not to have violated this section 8.5 if Executive, within
thirty (30) days after becoming aware of such activity (including should
Executive receive notice thereof from Prestige), severs completely his
arrangement with such person or Entity.
 
8.6    Standstill. Executive covenants and agrees that, during the
Non-solicitation Period, he will not in any manner (i) acquire, agree to
acquire, or make any proposal (or request permission to make any proposal) to
acquire any securities (or direct or indirect rights, warrants, or options to
acquire any securities) or property (including the stock or assets of PBH or any
of its subsidiaries) of Prestige (other than property transferred in the
ordinary course of Prestige's business), unless such acquisition, agreement, or
making of a proposal shall have been expressly first approved by (or in the case
of a proposal, expressly first invited by) Prestige's Board of Directors, (ii)
solicit proxies from Prestige's shareholders or otherwise seek to influence or
control the management or policies of Prestige , or (iii) assist (including by
knowingly providing or arranging financing for that purpose) any other person or
Entity in doing any of the foregoing. The Executive will not have violated or be
deemed to have violated this Section 8.6 solely as a result of (i) the
Executive's investment in capital stock or other securities of PBH if listed on
a national securities exchange or actively traded in the over-the-counter market
if the Executive, the members of the Executive's immediate family and their
respective affiliates and associates together do not, directly or indirectly,
hold more than two percent of all such shares of capital stock or other
securities of PBH that are issued and outstanding.
 
8.7    Reasonable Restriction. Executive and Prestige recognize and acknowledge
that the scope, area and time limitations contained in this Agreement are
reasonable and are properly required for the protection of the business
interests of Prestige due to Executive's status and reputation in the industry
and the knowledge to be acquired by Executive through his association with

 

--------------------------------------------------------------------------------

 

Prestige's business and the public's close identification of Executive with
Prestige. Further, Executive acknowledges that his skills are such that he could
easily find alternative, commensurate employment or consulting work in his field
that would not violate any of the provisions of this Agreement. Executive
acknowledges and understands that, as consideration for his execution of this
Agreement and his agreement with the terms of the foregoing covenant not to
compete, Executive will receive the compensation specified in Section 3 hereof,
the consulting agreement specified in Section 2 hereof and other benefits from
Prestige in accordance with this Agreement.
 
9.    Releases. (a) The Executive, on behalf of the Executive and anyone
claiming through the Executive, hereby agrees not to sue Prestige or other
related entities of Prestige (whether or not such entities are wholly owned) or
any of the past, present or future directors, officers, administrators,
trustees, fiduciaries, employees, agents or attorneys of Prestige or any of such
other entities, or the predecessors, successors or assigns of any of them
(hereinafter referred to as the “Released Parties”), and hereby releases and
discharges, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, contingent or matured, foreseen or
unforeseen, which the Executive ever had or may presently have against any of
the Released Parties arising from the beginning of time up to and including the
date on which this Release is signed and delivered to Prestige, including,
without limitation, all matters in any way related to the Executive's employment
by Prestige, the terms and conditions thereof, any failure to promote the
Executive and the termination or cessation of the Executive's employment with
Prestige, and including, without limitation, (i) any claim under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, the Age Discrimination
in Employment Act of 1967, as amended, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866,
the Older Workers' Benefit Protection Act of 1990, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the New York State Human Rights Law, the Westchester County Human Rights
Law, or any other law relating to discrimination or retaliation in employment
(in each case, as amended); (ii) any claim (whether based on federal, state or
local law or regulation, statutory or decisional) relating to or arising out of
Executive's employment, the terms and conditions of such employment, and/or any
of the events relating directly or indirectly to or surrounding the Executive's
separation from employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, whistleblowing, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; (iii) any
claim for wages or benefits, including unused vacation time; and (iv) any claim
for attorney's fees, costs, disbursements and/or the like; provided, however,
that nothing contained in this Release shall apply to, or release Prestige from
any obligation (i) contained in this Agreement or the Release set forth in this
Section 9, (ii) to indemnify Executive as required by the Delaware General
Corporation Law, Prestige's bylaws or the Indemnification Agreement, dated May
29, 2009 (the “Indemnification Agreement”), between PBH and Executive, or (iii)
with respect to any vested benefit with respect to the Executive pursuant to any
employee benefit or equity plan of Prestige other than any severance or
retention program or practice. The Executive acknowledges that the consideration
offered in connection with this Agreement was and is in part for this Release
and such portion of such consideration is accepted by the Executive as being in
full accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and the Executive expressly agrees that the Executive is not
entitled to, and shall not receive, any further recovery of any kind from
Prestige or any of the other Released Parties, and that in the event of any
further proceedings whatsoever based upon any matter released herein, neither
Prestige nor any of the other Released Parties shall have any further monetary
or other obligation of any kind to the Executive, including any obligation for
any costs, expenses or attorneys' fees incurred by or on behalf of the
Executive, except as provided in this Agreement.

 

--------------------------------------------------------------------------------

 

While the Release set forth in this Section 9 does not prevent the Executive
from filing a Charge of Discrimination with the United States Equal Employment
Opportunity Commission, he hereby voluntarily waives the right to file such a
charge, and waives any claim to damages or personal equitable relief in the
event such a Charge is filed by anyone or by the Commission itself on his
behalf.
(b)    The Executive expressly represents and warrants that he is the sole owner
of the actual and alleged claims, demands, rights, causes of action and other
matters that are released herein, that the same have not been transferred or
assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity, and that he has the full right and power to
grant, execute and deliver the general release, undertakings and agreements
contained herein.
(c)    THE EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM
ALL CLAIMS THE EXECUTIVE MAY HAVE AS OF THE DATE THE EXECUTIVE SIGNS THIS
AGREEMENT REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). THE EXECUTIVE
FURTHER AGREES: (A) THAT THE EXECUTIVE'S WAIVER OF RIGHTS UNDER THIS AGREEMENT
IS KNOWING AND VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKER'S BENEFIT
PROTECTION ACT OF 1990; (B) THAT THE EXECUTIVE UNDERSTANDS THE TERMS OF THIS
AGREEMENT AND THE RELEASE SET FORTH IN THIS SECTION 9; (C) THAT CERTAIN BENEFITS
CALLED FOR IN THIS AGREEMENT TO BE PAID FOLLOWING THE DATE OF THIS RELEASE WOULD
NOT BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH PRESTIGE
WHO DID NOT SIGN A RELEASE OR AN AGREEMENT CONTAINING A RELEASE SIMILAR TO THE
RELEASE SET FORTH IN THIS SECTION 9, THAT SUCH BENEFITS WOULD NOT HAVE BEEN
PROVIDED IN THEIR ENTIRETY HAD THE EXECUTIVE NOT SIGNED THIS AGREEMENT, AND THAT
SUCH BENEFITS ARE IN EXCHANGE IN PART FOR THE SIGNING OF THIS AGREEMENT AND THE
RELEASE SET FORTH IN THIS SECTION 9; (D) THAT THE EXECUTIVE HAS BEEN ADVISED IN
WRITING BY PRESTIGE TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT; (E) THAT PRESTIGE HAS GIVEN THE EXECUTIVE A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT AND THE RELEASE SET
FORTH IN THIS SECTION 9; (F) THAT THE EXECUTIVE REALIZES THAT FOLLOWING THE
EXECUTIVE'S EXECUTION OF THIS AGREEMENT, THE EXECUTIVE HAS SEVEN (7) DAYS IN
WHICH TO REVOKE THIS AGREEMENT AND THE RELEASE SET FORTH IN THIS SECTION 9 BY
WRITTEN NOTICE TO PRESTIGE, AND (G) THAT THIS AGREEMENT AND RELEASE SHALL BE
VOID AND OF NO FORCE AND EFFECT IF THE EXECUTIVE CHOOSES TO SO REVOKE, AND IF
THE EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND THE RELEASE SET
FORTH IN THIS SECTION 9 THEN BECOMES EFFECTIVE AND ENFORCEABLE.
(d)    Prestige hereby releases the Executive from any and all claims, demands
or causes of action of any kind that it now has or hereafter may have against
the Executive arising out of or related to the Executive's employment or
association with Prestige, with the exception of claims, demands or causes of
action arising out of or related to criminal acts, fraud or knowing wrongful
conduct, that arise out of or relate to any occurrences prior to the Employment
Termination Date; provided, however, that nothing contained in this Agreement
shall apply to, or release the Executive from, any obligation contained in this
Agreement.

 

--------------------------------------------------------------------------------

 

10.    Remedies; Indemnification of Executive.    
 
(a)         Executive understands and acknowledges that his violation of Section
7.1 or Section 8 or any sub-section thereof would cause irreparable harm to
Prestige and Prestige would be entitled to an injunction by any court of
competent jurisdiction enjoining and restraining Executive from any employment,
service, or other act prohibited by this Agreement. The parties agree that
nothing in this Agreement shall be construed as prohibiting Prestige from
pursuing any remedies available to it for any breach or threatened breach of
Section 7.1 or Section 8 or any sub-section thereof, including, without
limitation, the recovery of actual damages from Executive or any person or
entity acting in concert with Executive. Prestige shall receive injunctive
relief without the necessity of posting a bond or other security, such bond or
other security being hereby waived by Executive. If any part of Section 7.1 or
Section 8 or any sub-section thereof is found to be unreasonable, then it may be
amended by appropriate order of a court of competent jurisdiction to the extent
deemed reasonable. Furthermore and in recognition that certain provisions in
this Agreement are being agreed to by Prestige in reliance upon Executive's
compliance with Sections 7.1 and 8, in the event of a breach by Executive of any
of the provisions of Section 7.1 or Section 8 or any sub-sections thereof,
damages to Prestige would be difficult to determine and, in the event of such
breach by Executive, the Consulting Term shall immediately terminate without any
action on the part of Prestige and: (a) Prestige shall be released from its
obligation to make any further payments or provide benefits to Executive under
Section 3 hereof; (b) Prestige shall be released from its obligations under
Section 7.2 hereof, and (c) any vested but unexercised options to purchase
common stock of PBH and the restricted common stock of PBH in existence through
March 31, 2011 shall be immediately forfeited by the Executive. If either
Prestige or Executive brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, the prevailing party in such
litigation shall be entitled to recover its reasonable attorneys' fees in
addition to costs and necessary disbursements otherwise recoverable.
Additionally, if Executive breaches any of the provisions of Section 8, any
payment made or benefit provided pursuant to Section 3 as well as the value of
any equity awards referenced in Section 3(b) hereof that are exercised or
received by Executive shall be disgorged to Prestige by Executive on a pro-rata
basis based upon the number of months during the Restricted Period during which
he violated the provisions of Section 8.
 
(b)        In recognition that certain provisions in this Agreement are being
agreed to by Executive in reliance upon Prestige's compliance with Sections 3
and 7.2, in the event of a breach by Prestige of any of the provisions of
Section 3 or any subsections thereof or Section 7.2, Executive will be entitled,
at his option, to: (i) a release from his obligations to provide further
consulting services under Section 2; (ii) a release from his obligations and
restrictions provided for in Section 8; and (iii) accelerate the payment of all
amounts under Section 3(a); provided, however, that notwithstanding the
foregoing, Executive shall not be entitled to the releases set forth in
subsections (i) and (ii) above or the acceleration of payments set forth in
subsection (iii) unless Executive shall first have given Prestige five (5)
business days prior notice (which notice shall describe the breach by Prestige)
and Prestige shall not cure such breach during said five (5) business day
period. The foregoing remedies are in addition to and not in lieu of any other
contractual, legal, or equitable remedies that may be available to Executive. If
either Executive or Prestige brings suit to compel performance of, to interpret,
or to recover damages for the breach of this Agreement, the prevailing party in
such litigation shall be entitled to recover its

 

--------------------------------------------------------------------------------

 

reasonable attorneys' fees in addition to costs and necessary disbursements
otherwise recoverable.
 
(c)        Prestige shall defend, hold harmless and indemnify Executive in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that he is or
was a consultant of Prestige during all or any portion of the Consulting Term or
provided services to Prestige against expenses (including reasonable attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such action, suit or proceeding, if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of Prestige and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.
Notwithstanding the preceding sentence, no indemnity shall be paid by Prestige:
(i) in connection with any proceeding by or in the right of Prestige in which
Executive is adjudged liable to Prestige; (ii) if a final judgment or other
final adjudication by a court having jurisdiction in the matter shall determine
that such indemnity is not lawful; or (iii) in connection with any proceeding
charging improper personal benefit to Executive if a final judgment or other
final adjudication by a court having jurisdiction in the matter shall determine
that such personal benefit was improper. In addition to the foregoing, Executive
maintains his rights to indemnification pursuant to the Indemnification
Agreement, subject to the terms thereof.
 
11.    Successors. This Agreement shall inure to the benefit of and be
enforceable by the Executive and by the Executive's personal or legal
representatives, executors and administrators and by Prestige and its successors
and assigns. In the event of the death or disability of the Executive while any
amounts are payable to the Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons designated in writing by the Executive to
receive such amounts or, if no person is so designated, to the Executive's
estate or personal representative, as the case may be.
 
12.    No Admissions. Neither the execution of this Agreement by Prestige nor
the terms hereof constitutes an admission by Prestige, or by any agent or
employee of Prestige or the Company Group, of liability or unlawful conduct in
any manner.
 
13.    Entire Agreement. This Agreement sets forth the entire understanding of
the parties and merges and supersedes any prior or contemporaneous agreements
(including, without limitation, the Executive's existing Employment Agreement
with Prestige), whether written or oral, between the parties pertaining to the
subject matter hereof. This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, successors and assigns.
 
14.    Severability. If any term or provision of this Agreement shall be held to
be invalid or unenforceable for any reason, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.    
 
15.    Advice of Counsel. Executive represents and warrants:
 
(a)    That he has carefully read this Agreement, and understands its contents,
meaning and intent; and

 

--------------------------------------------------------------------------------

 

 
(b)    That, understanding this document, he has freely and voluntarily executed
it with the advice of counsel aforesaid, without compulsion, coercion or duress.
 
16.    Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement signed by both of the parties hereto.
 
17.    Governing Law. This Agreement shall be governed by the laws of the State
of New York without regard to the conflict of law principles of any
jurisdiction.
 
 
18.    Legally Binding. The terms of this Agreement contained herein are
contractual and not mere recitals.
 
[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties acknowledging that they are acting of their own
free will, have voluntarily caused the execution of this Agreement as of this
day and year written below.
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND IS
VOLUNTARILY ENTERING INTO IT. IN PARTICULAR, THE EXECUTIVE HAS READ AND REVIEWED
THE REVIEW AND REVOCATION PERIODS THAT ARE DESCRIBED IN SECTION 9 OF THIS
AGREEMENT.
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ANY AND ALL KNOWN
AND UNKNOWN CLAIMS.    
 
    /s/ Peter J. Anderson
Name: Peter J. Anderson
Date: 12/2/10
 
PRESTIGE BRANDS HOLDINGS, INC.
By: /s/ Matthew M. Mannelly
Name: Matthew M. Mannelly
Title: CEO
Date: 12/8/10
 

 
 

 